PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,346
Filing Date: 27 Sep 2018
Appellant(s): GEISSLER et al.



__________________
R. James Balls
Reg. No. 57,703
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/24/2021, appealing from the Final Rejection filed 03/10/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 03/10/2021 from which the appeal is taken is being maintained by the examiner. No new grounds of rejection have been made.

The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 32, 36 and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riess et al. (U.S. 2010/0151055 A1).
Regarding claim 32 as related to being anticipated under 35 U.S.C. 102(a)(1), Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. further discloses that the ratio between the sweet substance and naringenin may range from 1:10 to 1000:1 ([0083]) and the ratio between phloretin and that previous combination may range from 3:1 to 1:1000 ([0084]). A composition comprising 25% phloretin, 25% naringenin and 50% sweet substance would have a ratio between the sweet substance and naringenin of 2:1 and a ratio between phloretin and that combination of 1:3. Since those ratios fall within the disclosed ratios, Riess et al. is considered to effectively disclose a composition consisting of 25% phloretin, 25% naringenin and 50% sweet substance. Such a composition would exhibit a ratio of phloretin/naringenin and the sweet substance of 1:1. The claimed range of ratios of 20:80 to 80:20 for such components is thus anticipated by Riess et al. As for the requirement that the sweet substance is sucrose, Riess et al. discloses that the sweet substance is merely required to be “one or more sweeteners” ([0012]), where the following list is merely preferred. MPEP 2123 I 
Since Riess et al. does not disclose any specific embodiment with component concentrations falling within the claimed ranges, the claimed subject matter must be disclosed with “sufficient specificity” to constitute anticipation according to MPEP 2131.03 II. The previously-noted ratios for relative concentrations of the three components is the only apparent concentration information in Riess et al. as related to a composition consisting only of those components (i.e., without being diluted in water or another food product). The claimed concentrations are narrower than the ranges of potential concentrations of components in the disclosed ratios, such that “other facts of the case must be considered when determining whether the narrow range is disclosed with ‘sufficient specificity’ to constitute anticipation.” Considering the scope of the disclosed ranges, where the ratio between the sweet substance and naringenin may range from 1:10 to 1000:1, with a preferred range of 3:1 to 100:1 ([0083]), and the ratio between phloretin and that previous combination may range from 3:1 to 1:1000, with a preferred range of 1:2 to 1:100 ([0084]), the phloretin concentration may range from 33% - ~1% for the preferred ratio. The sweetener/naringenin mixture may then range from 67% - ~99%. Within that mixture, the sweet substance may range from 75% - ~99% and the naringenin may range from ~1% - 25% for the preferred ratio. And then in the overall mixture, those components may range from ~50% - ~98% sweet substance and ~0.67% - ~24.75% naringenin. The disclosed ratios thus equate to concentrations of phloretin and naringenin that largely overlap the claimed ranges 
As for the sweetener, the present claim does not require any limit on the amount of flavoring added, so long as the minimum concentrations of 1% for each of the three components are achieved. A composition comprising 97% of a potent flavoring, such as capsaicin, would be expected to entirely overwhelm any taste attributes of the three required components at relatively small concentrations. Given the breadth of the present claim as related to the limitations for the sweet substance and the flavoring, the effectively disclosed range in Riess et al. of ~50% - ~98%, which touches the claimed range of 1 to 50% by weight, is considered to disclose the claimed range with sufficient specificity to deem the claim limitation anticipated by the reference. Further still, the calculated range is only based on the preferred ratios disclosed in Riess et al.; the broader disclosed ranges of ratios include embodiments wherein either the phloretin or naringenin may be in amounts that exceed the amount of sweet substance, such that an amount of sweet substance substantially below 50% by weight is effectively disclosed in Riess et al.
Regarding claim 32 as related to being obvious under 35 U.S.C. 103, Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. further discloses that the ratio between the sweet substance and naringenin may range from 1:10 to 1000:1 ([0083]) and the ratio between phloretin and that previous combination may range from 3:1 to 1:1000 ([0084]). A composition comprising 25% phloretin, 25% naringenin and 50% sweet substance would have a ratio between the sweet substance and naringenin of 2:1 and a ratio between phloretin and that combination of 1:3. Since those ratios fall within the disclosed ratios, Riess et al. is considered to effectively disclose a composition consisting of 25% phloretin, 25% 
Regarding claim 36 as related to being anticipated under 35 U.S.C. 102(a)(1), Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. also discloses an oral preparation comprising the substance mixture ([0091], [0094], [0107]), where the mixture may be present in quantities such that naringenin is present in an amount preferably ranging from 3-150 ppm, and phloretin is present in an amount preferably ranging from 3-100 ppm ([0095]). Though the reference does not disclose specific examples falling within the claimed ranges for the two components, the large overlap between the claimed references and the disclosed 
Regarding claim 36 as related to being obvious under 35 U.S.C. 103, Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. also discloses an oral preparation comprising the substance mixture ([0091], [0094], [0107]), where the mixture may be present in quantities such that naringenin is present in an amount preferably ranging from 3-150 ppm, and phloretin is present in an amount preferably ranging from 3-100 ppm ([0095]), which renders the claimed ranges of about 10-100 ppm phloretin and about 10-100 ppm naringenin obvious. MPEP 2144.05 I. The claimed oral preparation comprising about 10-100 phloretin and about 10-100 ppm naringenin is thus rendered obvious by Riess et al. As for the requirement that the sweet substance is sucrose, Riess et al. discloses that the sweet substance is merely required to be “one or more sweeteners” ([0012]), where the following list is merely preferred. MPEP 2123 I states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” 
As for claim 39, Riess et al. discloses the inclusion of an “additional aroma substance, including their physiologically tolerated salts, whereby at least one of these aroma substances is a sweetness intensifying aroma substance and is selected from the group comprising hesperitin, 4-hydroxydihydrochalcone, and propenylphenylglycoside (chavicol glycoside)” ([0025]-[0028]), wherein such aroma compositions include phloretin ([0039]). Thus, the inclusion of the phloretin in the mixture would improve sweetness intensity. Riess et al. also discloses naringenin as being a bitter-masking aroma substance ([0016], [0032]), such that its presence would reduce bitterness/astringency and exclusion of naringenin would cause a comparative preparation without naringenin to have a higher bitterness/astringency than the preparation comprising the naringenin.
As for claims 40 and 41, Riess et al. is considered to effectively disclose a composition consisting of 25% phloretin, 25% naringenin and 50% sweet substance, as detailed previously in relation to claim 32. Such a composition would exhibit a ratio of phloretin/naringenin and the sweet substance of 1:1. The claimed range of ratios of 40:60 to 60:40 (claim 40) and the specific ratio of 50:50 (claim 41) for such components are thus anticipated by Riess et al.

As for claim 43, Riess et al. discloses the inclusion of an “additional aroma substance, including their physiologically tolerated salts, whereby at least one of these aroma substances is a sweetness intensifying aroma substance and is selected from the group comprising hesperitin, 4-hydroxydihydrochalcone, and propenylphenylglycoside (chavicol glycoside)” ([0025]-[0028]), wherein such aroma compositions include phloretin ([0039]). Thus, the inclusion of the phloretin in the mixture would improve sweetness intensity. Riess et al. also discloses naringenin as being a bitter-masking aroma substance ([0016], [0032]), such that its presence would reduce bitterness/astringency and exclusion of naringenin would cause a comparative preparation without naringenin to have a higher bitterness/astringency than the preparation comprising the naringenin.


(2) Response to Argument
Appellant initially asserted that in using phloretin as a sweetness enhancer together with sucrose, the inventors of the presently-claimed invention “surprisingly discovered” that naringenin masks bitter aftertaste characteristics of phloretin (Appellant Brief, p. 5, ¶3). 
Note, however, that the cited prior art reference, Riess et al., specifically classifies naringenin as part of a group of hydroxyflavanones ([0032]) that are used as “bitter-masking aroma substances” ([0016]) and classifies phloretin as an aroma composition ([0039]) that may be a “sweetness intensifying aroma substance” ([0025], [0027]). Appellant’s assertion that the 

Turning to the substantive arguments, Appellant argued that deriving the claimed invention from Riess et al. would require “multiple selections from various lists, manipulation of unrelated ratios, and modifications not contemplated by the art” (Appellant Brief, p. 5, ¶4). Specifically, Appellant asserted that arriving at the claimed invention would require picking components from “various lists and generic teachings” of Riess et al. (Appellant Brief, p. 6, ¶1; Ley Declaration, ¶4). Appellant argued that while phloretin is disclosed in an example, the selection of naringenin requires “selective picking”, since it is not recited in any examples (Appellant Brief, p. 6, ¶¶2-3).
However, the selection of a component, such as naringenin, is considered to merely be a necessary step in producing a mixture according to Riess et al. The claim rejections merely require following the teaching of Riess and selecting components as directed in the reference. Notably, both naringenin and phloretin are specifically disclosed in the reference from among suitable components (phloretin, [0039], naringenin, [0032]), so practicing the disclosure of Riess et al. does not require the selection of those components only from generic classes. Also, MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” That naringenin is not used in an example in Riess et al. does not constitute teaching away from its use for the purpose specifically described in the application. The specific disclosure of naringenin for use as a bitter-masking substance is specifically disclosed in Riess et al., which serves as an adequate basis for deeming 

Appellant further argued that sucrose is not included in the list of sweeteners disclosed in Riess et al. (Applicant’s Remarks, p. 6, ¶2, ¶4; Ley Declaration, ¶4).
However, the sweetener is not limited to the preferred list, and sucrose would be “at once envisaged” for use when a reference teaches the inclusion of a sweetener due to the extremely widespread prevalence of sucrose (i.e., sugar) in food products. MPEP 2131.02 III (“A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ‘at once envisaged’ from the disclosure”). Such a conclusion is further supported by the teaching elsewhere in Riess et al. of the inclusion of sucrose ([0117]). That Riess et al. does not specifically list sucrose in the list of preferred sweeteners is not thought to undermine the rejections of the present claims for being anticipated.

Appellant then argued that the ratios and claimed amounts of components must be “selectively derived” from Riess et al. (Appellant Brief, p. 6, ¶5). Appellant asserted that the ratios disclosed in Riess et al. do not correspond with the claimed ratios, since they are based on the combination of different components to determine the ratios (Appellant Brief, p. 7, ¶¶2-5; Ley Declaration, ¶5). Appellant argued that sucrose cannot be considered to be part of component (i) of Riess et al. such that the claimed ratios cannot be derived from the reference, and that even if it were, the disclosed ratios do not correspond to the claimed ratios (Appellant Brief, p. 7, ¶7 – p. 8, ¶3; Ley Declaration, ¶¶5-7).
ratios, which undermines Appellant’s argument. Instead, Riess et al. teaches a range of ratios that are suitable, and concentrations of components that fall within those ratios also fall within the claimed ratios, which causes those ratios to be anticipated, or at least obvious, as detailed in the alternative rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103. Again, the component concentrations are the same, and it would be the same composition, but different ratios between components may be calculated. Since the present claim rejections do not rely on a direct comparison between the disclosed ratios and the claimed ratios, Examiner maintains that Appellant’s position is unpersuasive. Such a determination does not rely on any improper hindsight analysis or manipulation of the teachings of Riess et al.; it is simply the result of comparing claimed ratios with disclosed ratios in terms of the relative concentrations of components would be in a particular mixture. A particular relative concentration of components can simultaneously satisfy the requirements of both the disclosed ratios and the claimed ratios even if they are not equivalent in terms of components that are being compared.

Appellant then argued that the claim rejections do not account for the claimed amount of naringenin (Appellant Brief, p. 9, ¶1; Ley Declaration, ¶8). Appellant argued that the examples of Riess et al. do not include naringenin or sucrose (Appellant Brief, p. 9, ¶3). Appellant asserted 
However, the claim rejections as presently written show in explicit detail that the ratios disclosed in Riess et al. for phloretin and naringenin result in calculated ranges that largely overlap the claimed ranges and are thus considered to anticipate, or at least render obvious, the claimed ranges. Examiner thus maintains that the disclosure of Riess et al. is adequate to reject the claimed ranges, either for anticipation or for obviousness. As noted previously, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123 II), such that the lack of examples in Riess et al. containing naringenin and sucrose do not constitute teaching away from the claimed composition. The concentrations in paragraph [0098] apply to the components in a pharmaceutical preparation for oral consumption ([0097]), not a mixture of components per se, and are thus not applicable to the present analysis. Appellant’s arguments related to “selective picking” have been previously addressed, concluding that no such improper reading of the reference has been made and the selection of components merely involves following the instruction disclosed in the reference. Notably, the claim rejections are not formulated on the basis of “[d]eciding to include an optional, ‘conventional basic material’” and selecting sucrose as that “conventional basic material”, but instead are formulated on the basis of selecting sucrose as component (i), the sweetener component. Thus, there is no need of “[e]xcluding component (iii) or Riess” as Appellant asserts; the three disclosed components correspond to the three claimed components, with sucrose serving as the sweetener.

Appellant next argued that the claimed substance mixture exhibits unexpected results (Appellant Brief, p. 10, ¶3 – p. 14, ¶2; Ley Declaration, ¶¶9-14). Appellant asserted data purporting to show that a combination of phloretin and naringenin surprisingly significantly improves sweetness and mitigates bitterness (Appellant Brief, p. 10, ¶4 – p. 11, ¶1). The cited experiments only tested compositions comprising 5% sugar alone, and then with added amounts of 15/30 ppm phloretin and 15/30 ppm phloretin + 15/30 ppm naringenin (Appellant Brief, p. 11, ¶2 – p. 12, ¶; Ley Declaration, ¶¶10-11). The data showed that only the Base + 30 ppm of both components resulted in a statistically-significant improvement over the same composition absent the naringenin, while the Base + 15 ppm of both components apparently had a decreased quality of both bitterness and astringency (Appellant Brief, p. 11, ¶3). Appellant further asserted a composition comprising only sucrose and naringenin, wherein the naringenin did not increase sweetness (Appellant Brief, p. 12, ¶3 – p. 13, ¶1; Ley Declaration, ¶¶12-13). Appellant also stated that the data shows that “phloretin alone in a sucrose solution does not appreciably improve sweetness” (Appellant Brief, p. 13, ¶1). Appellant concluded that the data from the present specification and the earlier study analyzing the effect of naringenin alone was sufficient to show naringenin and phloretin working synergistically to enhance sweetness of sucrose and minimize bitterness/astringency. Id.
In response to Examiner’s position that the data was unpersuasive in overcoming the obviousness rejection due to not being commensurate in scope with the claims, Appellant argued that “[r]egardless of the amounts of phloretin and naringenin used, the data show an improvement in sweetness and a reduction in bitterness and astringency” (Appellant Brief, p. 13, ¶4; Ley Declaration, ¶14). Appellant concluded the data was sufficient to illustrate a trend in the 
As noted in the beginning of this section, though, the effects of naringenin and phloretin cannot be said to be surprising. Riess et al. specifically classifies naringenin as part of a group of hydroxyflavanones ([0032]) that are used as “bitter-masking aroma substances” ([0016]) and classifies phloretin as an aroma composition ([0039]) that may be a “sweetness intensifying aroma substance” ([0025], [0027]). The claimed invention uses the two components in the manner described in the prior art. Appellant’s assertion that the asserted data shows an unexpected result does not account for the disclosure in Riess et al. that these two compounds were already known for use in the manner presently claimed, which undermines Appellant’s argument pertaining to a showing of unexpected results at the outset.
Examiner also further maintains that the scope of the data is not commensurate in scope with the claims, thus undermining the usefulness of the data in overcoming the obviousness rejections. MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” The present claims are extremely broad relative to the asserted data, which is thus not commensurate in scope with the claims. For example, the data is limited to analyzing phloretin and naringenin only in combination with 5% sugar and no flavoring, yet the claims are so broad that up to 97% (claim 32) or up to 99.998% (claim 36) of the composition may be a flavoring. Such high amounts of additional components would be expected for at least some added components to overwhelm any taste attributes from phloretin 
The data itself does not even support the conclusion reached by Appellant regarding the effects of a combination of phloretin and naringenin. Appellant states that “[t]he addition of naringenin further enhanced sweetness onset and intensity but reduced bitterness or astringency” (Appellant Brief, p. 12, ¶2). However, reduced bitterness and astringency were observed for only increase in bitterness and astringency at the 15 ppm level for both components. For these reasons as well, the data is thus insufficient to overcome an obviousness rejection for the present claims.

Appellant then argued that claims 39-43 more specifically relate to the compositions used to generate the experimental data (Appellant Brief, p. 14, ¶¶3-5).
However, claims 40 and 41 only narrow the ratio between the combination of phloretin/naringenin relative to sucrose and do not meaningfully narrow the claim in any manner as related to the disparity in scope between the claims and the experimental as detailed previously herein. The data remains unpersuasive as related to these claims as well.
Claim 42 is also extremely broad and unsupported by the data to an extent that the obviousness rejection would be overcome by the data due to a discrepancy in scope between the data and the claim. The claim only requires 0.001% by weight of the oral preparation to comprise the substance mixture of claim 32, where the remaining 99.999% by weight of the composition may be any other component. The data provides no basis for determining that at such a concentration, the allegedly surprising beneficial effect on taste would be observed.


Appellant lastly argued that being “commensurate in scope” does not require evidence for every embodiment that falls within the claim scope (Appellant Brief, p. 14, ¶6 – p. 15, ¶1).
However, Appellant has not presented experimental data that would form the basis for any discernable trend within the scope of the claim and certainly has not accounted for various “types” of embodiments that fall within the scope of the claims, most notably, phloretin and naringenin in different concentrations relative to each other and flavorings in a concentration as high as 97%. Examiner agrees that evidence is not required for every embodiment that falls within the scope of the claim, but Appellant has not provided data that would support the determination of any trend as to the full scope of the claims. MPEP 716.02(d) I (“The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.”) and MPEP 716.02(d) II (“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”).



Respectfully submitted,
/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793

Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.